UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-22636 RAPID LINK, INCORPORATED (Name of issuer in its charter) 5408 N. 99th Street;Omaha, NE68134 (Address of principal executive offices) (Zip Code) (402) 392-7561 Issuer’s telephone number SECURITIES REGISTERED UNDER SECTION 12(b) OF THE EXCHANGE ACT: None SECURITIES REGISTERED UNDER SECTION 12(g) OF THE EXCHANGE ACT: COMMON STOCK, $0. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] As of March 12, 2009, there were 71,862,827 shares of registrant’s common stock, par value $0.001 per share, outstanding. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. RAPID LINK, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) January 31, 2009 October 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 606,948 $ 230,841 Accounts receivable, net of allowance of $178,618 1,025,682 950,089 Prepaid expenses 36,686 44,790 Other current assets 9,615 327,665 Total current assets 1,678,931 1,553,385 Property and equipment, net 2,272,814 2,394,188 Customer lists, net 1,744,483 1,954,414 Goodwill 5,174,012 5,174,012 Deposits and other assets 493,146 484,675 Deferred financing fees, net 586,784 672,144 Total assets $ 11,950,170 $ 12,232,818 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Revolving line of credit $ 312,269 $ - Accounts payable 1,783,353 1,595,714 Accrued interest (including $123,478 and $21,600, respectively, torelated parties) 335,668 231,329 Other accrued liabilities 361,166 507,501 Deferred revenue 269,363 313,979 Deposits and other payables 13,319 75,486 Capital lease obligations, current portion 576,414 585,002 Convertible notes, current portion 162,500 162,500 Notes payable, current portion, net of debt discount of $278,392 and$23,470, respectively 335,619 140,447 Total current liabilities 4,149,671 3,611,958 Capital lease obligations, less current portion 698,949 742,784 Due to sellers 595,790 - Convertible notes, less current portion 2,231,277 2,261,277 Convertible notes payable to related parties, less current portion 3,240,000 3,240,000 Notes payable, less current portion, net of debt discount of $155,987 and $483,873, respectively 5,162,377 5,288,030 Total liabilities 16,078,064 15,144,049 Commitments and contingencies Shareholders' deficit: Preferred stock, $.001 par value; 10,000,000 shares authorized;none issued and outstanding - - Common stock, $.001 par value; 175,000,000 shares authorized;71,874,849 and 69,847,444 shares issued and 71,862,827 and 69,835,422 shares outstanding at January 31, 2009 and October 31, 2008, respectively 71,875 69,848 Additional paid-in capital 50,423,821 50,386,214 Accumulated deficit (54,568,720 ) (53,312,423 ) Treasury stock, at cost; 12,022 shares (54,870 ) (54,870 ) Total shareholders' deficit (4,127,894 ) (2,911,231 ) Total liabilities and shareholders' deficit $ 11,950,170 $ 12,232,818 See accompanying notes to unaudited consolidated financial statements RAPID LINK, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended January 31, 2009 2008 Revenues $ 4,856,630 $ 4,013,479 Costs and expenses: Costs of revenues 3,292,884 2,715,771 Sales and marketing 143,667 232,887 General and administrative 1,399,402 817,701 Depreciation and amortization 457,009 218,289 Gain on disposal of property and equipment (2,072 ) - Gain on legal settlements (231,658 ) - 5,059,232 3,984,648 Operating (loss) income (202,602 ) 28,831 Other income (expense): Noncash financing expense (158,325 ) (154,189 ) Interest expense (232,438 ) (64,485 ) Related party interest expense (65,988 ) (65,269 ) Foreign currency exchange gain (loss) (1,154 ) 2,324 (457,905 ) (281,619 ) Net loss $ (660,507 ) $ (252,788 ) Loss per share: Basic and diluted weighted average shares outstanding 70,891,430 65,149,522 Basic and diluted loss per share $ (.01 ) $ - See accompanying notes to unaudited consolidated financial statements RAPID LINK, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ending January 31, 2009 2008 Cash flows from operating activities: Net loss $ (660,507 ) $ (252,788 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Noncash financing expense 158,325 154,189 Depreciation and amortization 457,009 218,289 Bad debt expense - (1,027 ) Gain on disposal of property and equipment (2,072 ) - Share-based compensation expense 9,509 8,794 Changes in operating assets and liabilities (net of effect of acquisitions): Accounts receivable (75,593 ) 159,514 Prepaid expenses and other current assets 235,151 (167 ) Deposits and other assets 81,542 12,545 Accounts payable 187,639 (514,855 ) Accrued liabilities (41,996 ) (174,050 ) Deferred revenue (44,616 ) 179,571 Deposits and other payables (62,168 ) (14,541 ) Net cash provided by (used in) operating activities 242,223 (224,526 ) Cash flows from investing activities: Purchases of property and equipment (23,887 ) (10,156 ) Proceeds from sale of property and equipment 2,072 - Net cash used in investing activities (21,815 ) (10,156 ) Cash flows from financing activities: Proceeds from revolving line of credit 1,649,000 - Proceeds from sale of common stock 30,125 - Payments on revolving line of credit (1,336,731 ) - Payments on capital leases (153,249 ) (3,231 ) Payments on notes (33,446 ) - Net cash provided by (used in) financing activities 155,699 (3,231 ) Net increase (decrease) in cash and cash equivalents 376,107 (237,913 ) Cash and cash equivalents, beginning of period 230,841 496,306 Cash and cash equivalents, end of period $ 606,948 $ 258,393 See accompanying notes to unaudited consolidated financial statements RAPID LINK, INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 - NATURE OF BUSINESS Rapid Link, Incorporated, a Delaware corporation, and its subsidiaries (collectively referred to as “Rapid Link” or the “Company”), have served as facilities-based, communication companies providing various forms of voice and data services to customers around the world.Rapid Link provides a multitude of communication services targeted to small and medium sized businesses, as well as individual consumers.These services include the transmission of voice and data traffic over public and private networks.The Company also sells foreign and domestic termination of voice traffic into the wholesale market.The Company’s product focus is to provide a variety of voice and data services over its own facilities using alternative access methods.These services include broadband internet access, wholesale services to carriers, as well as local and long distance calling.Fixed wireless technology allows for swift and cost efficient deployment of high-speed networks.The Company utilizes WiMAX and other carrier-grade equipment operating in microwave and millimeter-wave spectrum bands.As a leading Alternative Access Provider, Rapid Link has added a full portfolio of managed network services to respond to increasing demand from enterprise customers. Rapid Link leverages its extensive hybrid fiber and fixed wireless network assets currently serving eight major metropolitan areas. In a Rapid Link managed network, customers’ locations can be connected to the national point of presence (“POP”) via fiber, fixed wireless, or leased lines. The result is a network architecture comprising best of breed access and high performance routing, which deliver consistent, cost-effective performance within a distributed enterprise environment. Through organic growth and acquisitions in targeted areas, the Company believes it possesses a strategic advantage over carriers that do not provide their own network access.The Company believes that its strategy of “owning” the customer by providing the service directly, rather than utilizing the networks of others, is important to its success.This strategy insures that the Company can provide its bundled products and communication services without the threat of compromised service quality from underlying carriers, and at significant cost savings when compared with other technologies. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial data for the three months ended January 31, 2009 and 2008 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These unaudited consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended October 31, 2008.In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows for the three months ended January 31, 2009 and 2008 have been made.The results of operations for the three months ended January 31, 2009 are not necessarily indicative of the expected operating results for the full year. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany balances and transactions have been eliminated. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Alternative access revenues Revenues generated through the sale of voice and data services via fixed wireless and fiber optic transport, are an increasingly significant component of the Company’s revenues, are based on set capacity limits, and generally carry recurring monthly charges for up to three year contracted terms.Revenue from these services is recognized monthly as services are provided.The Company records payments received in advance as deferred revenue until such services are provided. Long distance revenue Revenues generated by domestic residential and enterprise long distance service, domestic and international wholesale termination, and international re-origination, which represent the primary sources of the Company’s revenues, are recognized as revenue based on minutes of customer usage.Revenue from these services is recognized monthly as services are provided.The Company records payments received in advance as deferred revenue until such services are provided. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.Cash and cash equivalent are at risk to the extent that they exceed Federal Deposit Insurance Corporation insured amounts. Accounts Receivable Trade accounts receivable are due from commercial enterprises and residential users in both domestic and international markets.Trade accounts receivable are stated at the amount the Company expects to collect.The Company regularly monitors credit risk exposures in accounts receivable and maintains a general allowance for doubtful accounts based on historical experience for estimated losses resulting from the inability of its customers to make required payments.Management considers the following factors when determining the collectability of specific customer accounts: customer creditworthiness, past transaction history with the customer, current economic industry trends and changes in customer payment terms.Should any of these factors change, the estimates made by management would also change, which in turn would impact the level of the Company's future provision for doubtful accounts.Specifically, if the financial condition of the Company's customers were to deteriorate, affecting their ability to make payments, additional customer-specific provisions for doubtful accounts may be required.The Company reviews its credit policies on a regular basis and analyzes the risk of each prospective customer individually in order to minimize risk.Based on management's assessment, the Company provides for estimated uncollectible amounts through a charge to earnings and a credit to a valuation allowance.Interest is typically not charged on overdue accounts receivable.Balances that remain outstanding after the Company has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to accounts receivable. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization.Depreciation of property and equipment is calculated using the straight-line method over the estimated useful lives of the assets ranging from three to seven years.Equipment held under capital leases and leasehold improvements are amortized on a straight-line basis over the shorter of the remaining lease term or the estimated useful life of the related asset ranging from two to five years.Expenditures for repairs and maintenance are charged to expense as incurred.Major renewals and betterments are capitalized. Goodwill The Company reviews goodwill for impairment annually or more frequently if impairment indicators arise.Impairment indicators include (i) a significant decrease in the market value of an asset, (ii) a significant change in the extent or manner in which an asset is used or a significant physical change in an asset, (iii) a significant adverse change in legal factors or in the business climate that could affect the value of an asset or an adverse action by a regulator, and (iv) a current period operating or cash flow loss combined with a history of operating or cash flow losses or a projection or forecast that demonstrates continuing losses associated with an asset used for the purpose of producing revenue. The Company performs its annual impairment test of goodwill as of October 31 of each year.The valuation process appraised the Company's enterprise value using a combination of market capitalization and multiples of earnings valuation techniques.The valuation process indicated that the enterprise fair value exceeded the carrying value of the Company's net assets and liabilities.Accordingly, the Company concluded that no impairment of goodwill existed at October 31, 2008 and 2007. Long-Lived Assets Long-lived assets, including the Company’s customer lists, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets might not be recoverable.The Company does not perform a periodic assessment of assets for impairment in the absence of such information or indicators.Conditions that would necessitate an impairment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable.For long-lived assets to be held and used, the Company recognizes an impairment loss only if an impairment is indicated by its carrying value not being recoverable through undiscounted cash flows.The impairment loss is the difference between the carrying amount and the fair value of the asset. Long-lived assets held for sale are reported at the lower of cost or fair value less costs to sell. Financial Condition The Company is subject to various risks in connection with the operation of its business including, among other things, (i) changes in external competitive market factors, (ii) inability to satisfy anticipated working capital or other cash requirements, (iii) changes in the availability of transmission facilities, (iv) changes in the Company's business strategy or an inability to execute its strategy due to unanticipated changes in the market, (v) various competitive factors that may prevent the Company from competing successfully in the marketplace, and (vi) the Company's lack of liquidity and its ability to raise additional capital.The Company has an accumulated deficit of approximately $54 million as of January 31, 2009, as well as a working capital deficit of approximately $2.6 million.For the fiscal year ended October 31, 2008, the Company’s net loss was approximately $1.5 million, on revenues of $17.2 million.For the three months ended January 31, 2009, the Company’s net loss was approximately Funding of the Company's working capital deficit, its current and future anticipated operating losses, and expansion of the Company will require continuing capital investment.The Company's strategy is to fund these cash requirements through debt facilities and additional equity financing. Although the Company has been able to arrange debt facilities and equity financing to date, there can be no assurance that sufficient debt or equity financing will continue to be available in the future or that it will be available on terms acceptable to the Company.Failure to obtain sufficient capital could materially affect the Company's operations in the short term and hinder expansion strategies.The Company continues to explore external financing opportunities.Historically, some of the Company’s funding has been provided by a major shareholder.At January 31, 2009, approximately 25% of the Company’s debt is due to the senior management and a Director of the Company, as well as an entity owned by senior management. The Company’s operating history makes it difficult to accurately assess its general prospects in the hybrid fiber wireless broadband internet sector of the Diversified Communication Services industry and the effectiveness of its business strategy.As of the date of this report, a majority of the Company’s revenues are not derived from broadband internet services.Instead, the Company generated most of its revenues from retail fixed-line and wholesale communication services.In addition, the Company has limited meaningful historical financial data upon which to forecast its future sales and operating expenses.The Company’s future performance will also be subject to prevailing economic conditions and to financial, business and other factors.Accordingly, the Company cannot assure that it will successfully implement its business strategy or that its actual future cash flows from operations will be sufficient to satisfy debt obligations and working capital needs. NOTE 3 – CONTINGENT CONSIDERATION On March 28, 2008, the Company acquired 100% of the outstanding stock of One Ring Networks, Inc. ("One Ring") for initial consideration of 3,885,900 common shares and 114,100 warrants valued at $319,393.The purchase price also contained contingent consideration, which included Secondary Shares, True Up Shares, and True Up Cash, and is based on performance objectives for One Ring being achieved within certain time periods.The issuance of the True Up Shares and True Up Cash are based on the market price of the Company’s stock.The Company intends to issue shares of its common stock as payment of the True Up Shares and Secondary Shares, and will issue promissory notes to One Ring Shareholders as payment of True Up Cash in the second quarter of fiscal 2009. At December 31, 2008, The Company calculated the contingent consideration consisting of True Up Shares and True Up Cash to be 1,489,475 and $595,790, respectively, including 445,639 common shares and $178,255, respectively, issued to Matthew Liotta, the Company’s Chief Technology Officer.The True Up Shares were valued at the fair market value of the Company’s common stock at the end of the True Up period as defined.The fair value of the True Up Cash and the fair value of the True Up Shares were recorded as a reduction in the value of the previously issued common stock in connection with the acquisition.The Company intends to issue promissory notes and shares of its common stock during the second quarter of fiscal 2009 as payment of the True Up Cash and True Up Shares.Additional contingent consideration includes Secondary Shares, which will be calculated and recorded in the second quarter of fiscal 2009 when the contingency is resolved.The fair value of any Secondary Shares will be recorded as an additional cost of the acquisition. NOTE 4 – UNAUDITED PRO FORMA SUMMARY INFORMATION The Company acquired One Ring and Ibroadband during the second and third quarters of fiscal 2008, respectively.The following unaudited pro forma summary approximates the consolidated results of operations as if the One Ring and iBroadband acquisitions had occurred as of November 1, 2007, after giving effect to certain adjustments, including amortization of specifically identifiable intangibles and interest expense.The pro forma financial information does not purport to be indicative of the results of operations that would have occurred had the transactions taken place at the beginning of the period presented or of future results of operations. Three Months Ended January 31, 2009 2008 Revenues $ 4,856,630 $ 5,005,064 Net loss $ (660,507 ) $ (841,126 ) Basic and diluted net loss per share $ (.01 ) $ (.01 ) Weighted-average shares of common stock outstanding(basic and diluted) 70,891,430 70,891,430 NOTE 5 – STOCK-BASED COMPENSATION Noncash share-based compensation costs recorded in general and administrative expenses for the three months ended January 31, 2009 and 2008 were $9,509 and $8,794, respectively.During the three months ended January 31, 2009, there were no new stock options granted, exercised, or canceled.The Company issues new shares of common stock upon exercise of stock options. As of January 31, 2009, the total unrecognized compensation cost related to non-vested options was $36,737, and the weighted average period over which it will be recognized is 2.08 years. NOTE 6 – CAPITAL LEASES, CONVERTIBLE DEBENTURES AND NOTES PAYABLE, INCLUDING RELATED PARTY NOTES The
